Citation Nr: 1423818	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to August 10, 2009, and in excess of 50 percent as of August 10, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2010 rating decision granted an increased 50 percent rating effective from August 10, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in March 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the issue on appeal was remanded for an examination in March 2011, further development is required for an adequate determination.  In an April 2014 brief in support of the Veteran's claim, his service representative reported that his PTSD had worsened and that his mental health had continued to deteriorate.

The Veteran was provided a VA examination in April 2011 that addressed his PTSD.  The examiner noted the Veteran received individual VA counseling once per month to once every two weeks that would soon conclude because his disorder was "stable."  However, VA treatment records were last obtained and associated with the appellate record in February 2010.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD and to describe the impact on his occupational and social functioning.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis, to include a global assessment of functioning (GAF) score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All signs and symptoms of PTSD should be reported in detail.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

